Citation Nr: 1707100	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  07-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as glaucoma, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The January 2006 rating decision denied service connection for an eye disability, claimed as glaucoma.

The September 2012 rating decision granted service connection for PTSD with an initial 30 percent rating.  The Veteran appealed the initial rating assigned for the disability.  The Agency of Original Jurisdiction (AOJ) subsequently increased the initial rating assigned for PTSD to 50 percent.

This matter was most recently before the Board in May 2014, when it was remanded for further development.

In July and September 2016, the Veteran submitted statements requesting consideration of TDIU.  TDIU is an element of an appeal of an initial rating when unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As unemployability has been raised by the record in this case, the Board must consider the issue in the context of the appeal of the initial rating assigned for PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

An April 2015 rating decision granted the Veteran service connection for diabetes mellitus, type II, effective March 10, 2014.  Subsequent to this decision, the AOJ obtained nexus opinions addressing a theory of secondary service connection for the claimed eye disability on the basis that it may be proximately due to or aggravated by the newly service connected diabetes mellitus, type II.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).  Although the AOJ began to develop evidence for the theory of secondary service connection, it did not provide proper notice to Veteran as to how to substantiate a secondary service connection claim for the claimed eye disability.  See 38 U.S.C.A. § 5103(a) (West 2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, as noted in the introduction, the Veteran has recently raised the issue of TDIU.  Although this is an element of the appeal of the initial rating assigned for PTSD, the AOJ must develop and adjudicate the issue of entitlement to TDIU in the first instance to ensure the Veteran is afforded the requisite due process.  See 38 U.S.C. §7104 (a); 38 C.F.R. § 20.101 (a); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board defers consideration of the initial rating assigned for PTSD as the evidence developed with regard to TDIU may be relevant to the Veteran's occupational impairment related to PTSD, which is a critical element in rating PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran of the requirements to substantiate a claim for secondary service connection for the claimed eye disability.

2.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

3.  Develop and adjudicate the issue of entitlement to TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), to include on an extra-schedular basis if necessary.

4.  If any evidence obtained subsequent to the development noted above suggests a link between the service-connected diabetes mellitus, type II, and the claimed eye disability, schedule the Veteran for a new examination to obtain an opinion addressing secondary service connection.  

If necessary, the selected examiner must address whether the claimed eye disability is at least as likely as not proximately due to, or aggravated by, the Veteran's service-connected disabilities, to include diabetes mellitus, type II.  The examiner must address causation and aggravation for the opinion to be deemed adequate.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the eye disability prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for the opinion provided.  

5.  If any evidence obtained subsequent to the development noted above suggests an increase in occupational and social impairment, schedule the Veteran for a new VA examination to assess the current severity of his service-connected PTSD.

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

